Title: To Benjamin Franklin from Stephen Hills and Joseph Adams, 8 June 1779
From: Hills, Stephen,Adams, Joseph
To: Franklin, Benjamin


Sir
Ship of war alliance Loriant June 8th 1779
After Receiving your kinness Every officer on Bord the Ship was Content and was Determined to stay on Bord to fulfill what we wrote to your honnor Butt our hopes of this kind soone vanished for Capt Landis his mettod of Govrning his Ship so Contry to all Nations In the world that it is impossable for humane natur to Live with him I would Inform your honnor of our treetment Butt it would tier your pashants and Rather Impose on your Goodness But Refer to the Honble John adams & John Poul Jones Eqrs for they have heard all the treetment and Capt Jones has tried all that Lays In his power to Reckensile matters which he has ackted The Gentlemans part Butt to no purpose for sir we have put up with Ill Treetment as Long as humane nater Can possible Bare for the sake of our Cuntry and The Cause in which we are in Gaged But alass wee are obliged to use meanes to Leave the ship sir I suposse you will hear of this By another hand But Blame us not to seeke for That Sweet Thing Cald Liberty from Tyrany which we have so Long Contested for But Good sir we air willing to answer for our Conduct when we arive In amerca we apealle to heaven and Every officer on Bord for our justification Tho we are sorry from our hearts that things of this natur has arived to This pitch tho not one officer on Bord is satisfied with Their Treetment from PL sir we Remain your honnors most obedent most humble servants and yours to serve
Stephen HillsJoseph Adams
 
Addressed: His Excel. / Benja. Frankling Esqr / Plenepotentiary for The / united States of America / Cort of Versails / Parris
Notation: Officers of the Alliance June 8. 1779
